United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      October 7, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-60910
                             Summary Calendar


   HERMANUS DANIEL VAN DER WESTHUIZEN; MARIA ELIZABETH VAN DER
   WESTHUIZEN; HERMANUS JOHANNES VAN DER WESTHUIZEN; JACOLIZE
      VAN DER WESTHUIZEN; FOURIE MATHYS VAN DER WESTHUIZEN,

                                                              Petitioners,

                                  versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                               Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 272 031
                         BIA No. A96 272 032
                         BIA No. A96 272 033
                         BIA No. A96 272 034
                         BIA No. A96 272 035
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Hermanus Daniel Van Der Westhuizen, his wife Maria, and his

three children, Hermanus, Jacolize, and Fourie, petition this court

to review the decision of the Board of Immigration Appeals (“BIA”)

denying relief on their application for asylum and withholding of

removal. The Van Der Westhuizens have not briefed the BIA’s denial

of relief under the Convention Against Torture, and that claim is


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
deemed abandoned.         See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th

Cir. 1993); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     As    to   the    asylum    application,    the    Van    Der    Westhuizens

challenge    the     BIA’s   determination     that    their   application    was

untimely     under    8    U.S.C.    §   1158(a)(2).       This      court   lacks

jurisdiction to review the BIA’s determination that the asylum

application was untimely.           8 U.S.C. § 1158(a)(3).

     The Van Der Westhuizens argue that the BIA erred in denying

their     application      for   withholding    of     removal.       The    BIA’s

determination is supported by substantial evidence, and the record

does not compel a conclusion contrary to the BIA’s finding that the

Van Der Westhuizens have not met their burden to establish an

entitlement to withholding of removal.                 See Efe v. Ashcroft,

293 F.3d 899, 906 (5th Cir. 2002); 8 C.F.R.§ 208.16(b).

     The petition for review is DENIED.




                                         2